PER CURIAM.
Jason James appeals the revocation of his community control. We find no error in the trial court’s order with the following two exceptions, both of which the State concedes. The written order should be corrected to delete the reference to a revocation of probation since James was charged only with violating community control: The order should also be corrected to delete reference to violation of condition 9 because no evidence was presented to support this finding. In all other respects, the order is affirmed.
ALTENBERND, A.C.J., and FULMER and QUINCE, JJ., concur.